DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Receipt of the Information Disclosure Statements filed on March 11, 2021; November 3, 2021; January 5, 2022; and March 16, 2022 is acknowledged. Signed copies are attached to this office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 depends from itself. Therefore, it is unclear what the claim limitations are. Clarification is requested. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seidling et al. (WO 2014/097005; cited on IDS dated March 11, 2021). 
Seidling disclose foaming formulations providing improved aesthetic properties and foaming appearances, while maintaining high antimicrobial capacity (abstract). 
	The foaming formulations include:
no less than 95% water;
benzalkonium chloride (an antimicrobial agent); and 
foam stabilizer. 
The formulation is substantially free of C1-C6 alcohols (paragraph 0010). 
The formulation may include foam builders including sodium cocoamphoacetate and disodium cocoamphodiacetate (paragraph 0025).  Example 1 discloses 0.30%  of cocaamidopropyl PG-dimonium chloride phosphate, which is disclosed in paragraph 0025 as a functional equivalent of sodium cocoamphoacetate and disodium cocoamphodiacetate.  
The recitation of “the antimicrobial boosting agent increases the antimicrobial effectiveness of the antimicrobial agent”  is considered a property of the formulation.  Applicant’s attention is directed to MPEP 2112.01 II which discloses "Products of identical chemical composition cannot have mutually exclusive properties" In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Regarding claims 2-5, 10-13, and 17-19 as noted above, the formulation may include foam builders including sodium cocoamphoacetate and disodium cocoamphodiacetate (paragraph 0025). 
Regarding claims 6 and 14, the antimicrobial agent is present in the mount of 0.08% by weight to about 0.25% by weight (paragraph 0016). 
Regarding claims 7, 9 and 15, as noted above, water is present in the amount of no less than 95% water (paragraph 0010). 
Regarding claim 8, the only active method step recited in providing the formulation, therefore, the preamble of “increasing the antimicrobial effectiveness of an antimicrobial composition”, therefore, since the prior art discloses the same composition, it would necessarily preform the same functionality. 
Regarding claim 16, Seidling discloses a wet wipes as cleansing products (paragraph 0038). 
Regarding claim 20, as noted above, water is present in the amount of no less than 95% water (paragraph 0010) and the antimicrobial agent is present in the mount of 0.08% by weight to about 0.25% by weight (paragraph 0016). 
While Seidling does not exemplify the formulation of the instant claims, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention  to have prepare the composition of the prior art since Seidling disclose foam builders (a surfactant) can be added to the formulation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615